United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT



                                  _____________

                                   No. 96-2150
                                  _____________

Oscar L. Thomas; Janet Kay               *
Bridges; Jay Harbison,                   *
                                         *
     Plaintiffs - Appellants,            *   Appeal from the United States
                                         *   District Court for the
     v.                                  *   Eastern District of Arkansas.
                                         *
First National Bank of Wynne,        *
                                         *
     Defendants - Appellees.             *


                                  _____________


                    Submitted:       December 13, 1996

                               Filed: April 8, 1997
                                  _____________

Before LOKEN and HANSEN, Circuit Judges, and PERRY,1 District Judge.
                              _____________


HANSEN, Circuit Judge.

     The   plaintiffs    in   this   case,   who   filed   claims   under   the   Age
Discrimination in Employment Act (ADEA), 29 U.S.C. §§ 621-634,




     1
      The Honorable Catherine D. Perry, United States District
Judge for the Eastern District of Missouri, sitting by designation.
appeal from the district court's2 grant of summary judgment to the First
National Bank of Wynne.   We affirm.


     In January 1994, as a result of substandard earnings in the two
previous years, the Board of Directors (board) for the First National Bank
of Wynne (bank) instructed the bank president, Tandy Menefee, to look for
ways to cut expenses.   Menefee formed a committee that reviewed the bank's
operations and made recommendations to the board.        Upon the committee's
recommendations, the board implemented a reduction in force and directed
Menefee to terminate four employees:       Oscar L. Thomas (age 65), Janet Kay
Bridges (age 47), Jay Harbison (age 40), and Charlotte Flentje (age 37).
The board also decided not to fill two vacant positions in the bank.
Menefee carried out the board's orders, and other bank personnel absorbed
the work of the vacated positions.


     Thomas, Bridges, and Harbison filed claims against the bank under the
ADEA, alleging that the bank had discriminated against them based upon
their ages.   The district court consolidated the cases, and later granted
the bank's motion for summary judgment, holding that each of the plaintiffs
had failed to establish a prima facie case of age discrimination, and even
if they had established their prima facie cases, they did not have
sufficient evidence to give rise to an inference that the bank's proffered
reasons were a pretext for discrimination.       The plaintiffs appeal.
                                     II.


     We review a grant of summary judgment de novo, applying the same
standards of Federal Rule of Evidence 56(c) as did the




     2
      The Honorable William R. Wilson, Jr., United States District
Judge for the Eastern District of Arkansas.

                                       2
district court.    Rothmeier v. Investment Advisors, Inc., 85 F.3d 1328, 1331
(8th Cir. 1996).   Summary judgment is appropriate when the evidence, viewed
in the light most favorable to the nonmoving party, demonstrates that there
is no genuine issue of material fact, and the moving party is entitled to
judgment as a matter of law.         Fed. R. Civ. P. 56(c); Hutson v. McDonnell
Douglas Corp, 63 F.3d 771, 775 (8th Cir. 1995).             A disputed fact is not
material unless it may affect the outcome of the suit under governing law.
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).


     Thomas and Bridges argue that because they produced direct evidence
of discriminatory intent, the district court should have applied the Price
Waterhouse mixed-motive analysis.          See Price Waterhouse v. Hopkins, 490
U.S. 228, 244-45 (1989).     We find no error, however, because the evidence
Thomas and Bridges submitted is not "direct evidence," which in this
context   is   evidence   "showing    a   specific   link   between   the   [alleged]
discriminatory animus and the challenged decision, sufficient to support
a finding by a reasonable fact finder that an illegitimate criterion
actually motivated" the bank's decision to terminate their positions.
Philipp v. ANR Freight System, Inc., 61 F.3d 669, 673 (8th Cir. 1995)
(internal quotations omitted); see also Kriss v. Sprint Communications Co.,
58 F.3d 1276, 1282 (8th Cir. 1995) (requiring evidence of "conduct or
statements by persons involved in the decisionmaking process that may be
viewed as directly reflecting the alleged discriminatory attitude . . .
sufficient to permit the factfinder to find that that attitude was more
likely than not a motivating factor in the employer's decision" in order
to merit a mixed-motive analysis (internal quotation omitted)).
     Consequently, the appropriate analysis for this case is the burden-
shifting framework the Supreme Court set forth in McDonnell Douglas Corp.
v. Green, 411 U.S. 792 (1973), Texas Dep't of




                                           3
Community Affairs v. Burdine, 450 U.S. 248 (1981), and St. Mary's Honor
Center v. Hicks, 509 U.S. 502 (1993).        See generally Ryther v. KARE 11, No.
94-3622, slip op. at 5-10, 33-35 (8th Cir. Mar. 6, 1997) (en banc).               This
mode of analysis, while developed in the Title VII context, applies with
equal force to ADEA cases.        Id., slip op. at 5; Hutson, 63 F.3d at 776.
Under the burden-shifting framework, the plaintiffs must establish the
elements of a prima facie case, which, in the context of this reduction-in-
force case, are:    (1) the plaintiffs are within the protected age group;
(2) they met the applicable job qualifications; (3) their employment was
terminated; and (4) there is some "additional showing" that age was a
factor in the plaintiffs' terminations.        Hutson, 63 F.3d at 776; Holley v.
Sanyo Mfg. Co., 771 F.2d 1161, 1165-66 (8th Cir. 1985).           If the plaintiffs
establish   their    prima   facie    cases,     a   rebuttable     presumption     of
discrimination arises and the burden of production shifts to the bank to
articulate a legitimate, nondiscriminatory reason for the terminations.
Ryther, slip op. at 6.           Once the bank produces such a reason, the
presumption disappears and the plaintiffs bear the burden of proving that
the   proffered   reason   was   pretextual    and   the   real   reason   for   their
terminations was discrimination.       Id.
      In the instant case, because the bank conceded that the plaintiffs
had established the first three elements of the prima facie test, the issue
before the district court was whether the plaintiffs had submitted any
additional showing that age was a factor in their terminations.            The court
found that the plaintiffs had each failed to establish the fourth element
of their prima facie cases, and even if they had succeeded in this regard,
they failed to submit sufficient evidence to support an inference that the
bank's proffered reasons for the terminations -- the need to cut expenses
and the plaintiffs' qualifications and job performances -- were pretextual
and that the real reason was age




                                        4
discrimination.    Having carefully reviewed this record, we concur with the
district court's conclusion that the record does not contain sufficient
evidence to support an inference of intentional discrimination based upon
age.   The bank was therefore entitled to summary judgment as a matter of
law.


       Because the plaintiffs cannot establish a prima facie case or raise
an inference of discrimination on the basis of age, they likewise cannot
prevail on their claim that they are entitled to double damages based on
their allegations that the bank's alleged violation of the ADEA was
willful.   See Nelson v. Boatmen's Bancshares, Inc., 26 F.3d 796, 803 (8th
Cir. 1994) (explaining the standard for assessing liquidated damages under
the ADEA).


       Finally, the plaintiffs do not have a triable case of disparate
impact, because they have not submitted statistics of the kind and degree
sufficient to raise an inference that the bank's basis for making its
reduction-in-force decisions has had a disparate impact on bank employees
within the protected class.     Watson v. Fort Worth Bank & Trust, 487 U.S.
977, 994-95 (1988); Krauel v. Iowa Methodist Medical Ctr., 95 F.3d 674, 681
(8th Cir. 1996).


       Accordingly, we affirm the judgment of the district court.


       A true copy.


             Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      5